IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LUTHER DRAYTON,                          : No. 60 EM 2015
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
COURT OF COMMON PLEAS                    :
PHILADELPHIA, CRIMINAL DIVISION,         :
AND ITS PRESIDENT JUDGE,                 :
                                         :
                   Respondent            :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of July, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and Extraordinary Relief

is DENIED.